Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 16-33 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16-24 and 26-33 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20180165129) in view of Singh (US 20160162320).
Note: Chu and Singh were cited in IDS.

Regarding Claim 1, Chu (US 20180165129) teaches
A method implemented by a data processing system for causing execution of instances of a container image on a plurality of host systems, wherein each container image includes a first application with a plurality of modules and wherein the instances are configured to execute a given module in accordance with a determined number of parallel executions of that given module (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts), 
with the method including: 
determining, by the data processing system, the number of parallel executions of the given module of the first application (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the given module, generating a plurality of instances of the container image in accordance with the number of parallel executions determined, with each instance including the first and second applications (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120); 
for each instance, configuring that instance of the container image to execute the given module of the plurality of modules of the first application (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120);
causing each of the plurality of configured instances to execute on one or more of the host systems (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112); 
and for at least one of the plurality of configured instances, [causing, by the second application of that configured instance], communication between the data processing system and the one or more of the host systems executing that configured instance (Paragraph 0073, the resource manager 120 allocates three computational resource units on the first host 236, three computational resource units on the second host 238, and three computational resource units on the third host 240. The resource manager 120 then responds with a message 792 indicating that it was able to allocate the requested computational resources and the request 790 is therefore fulfilled).

Chu did not specifically teach
accessing the container image that includes the first application and a second application, wherein the second application causes a communication between the data processing system and a host system executing an instance of the container image.

However, Singh (US 20160162320) teaches
accessing the container image that includes the first application and a second application, wherein the second application causes a communication between the data processing system and a host system executing an instance of the container image (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Regarding Claim 2, Chu and Singh teach
The method of claim 1, further including accessing a specification that specifies a number of parallel executions of the given module (Chu [Paragraph 0041, A component with an FDL type has a predefined, fixed target number of component instances that are required to execute on the execution module 112 for the data processing graph 224 to successfully run]).

Regarding Claim 3, Chu and Singh teach
The method of claim 1, wherein the container image is a first container image, and wherein the method further includes: accessing from a hardware storage device an instance of a second container The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts]).

Regarding Claim 4, Chu and Singh teach
The method of claim 3, further including: transmitting, from the instance of the second container image, a request to an interface included in the execution system to generate the plurality of instances of the container image in accordance with the number of parallel executions determined (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]).

Regarding Claim 5, Chu and Singh teach
A dynamic layout type (FDL or VDL) may assign an instance to execute on a different host from the host that stores data to be operated on by that instance, which may provide increased flexibility, but only by trading off reduced locality]).

Regarding Claim 6, Chu and Singh teach
The method of claim 5, wherein assigning is dynamically performed by each configured instance being assigned at run-time and the assignments not being pre- determined (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 7, Chu and Singh teach
The method of claim 6, wherein the first application is a dataflow graph with a plurality of components (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]), 
further including: for each component, generating a plurality of instances of the container image in accordance with a number of parallel executions determined for that component (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
and dynamically running a dataflow graph on multiple nodes to obtain dynamic levels of parallelism by: for each component, dynamically assigning a generated instance to one or more nodes of the host systems; and causing each of the plurality of assigned instances to execute on the one or more nodes of the host systems (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 8, Chu and Singh teach
The method of claim 1.

Chu did not specifically teach
wherein the communication between the data processing system and the one or more of the host systems executing that configured instance includes: transmitting, by the given module, monitor data to the second application, and passing, by the second application, the monitor data to the data processing system, wherein the monitor data is configured to be used by the data processing system to track when the given module has completed execution for the data processing system to instruct the another module to execute.


wherein the communication between the data processing system and the one or more of the host systems executing that configured instance includes: transmitting, by the given module, monitor data to the second application, and passing, by the second application, the monitor data to the data processing system (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events), 
wherein the monitor data is configured to be used by the data processing system to track when the given module has completed execution for the data processing system to instruct the another module to execute (Paragraph 0043, The scheduler 208 may be a multitenant service configured to optimally schedule a set of tasks to run with a cluster; Paragraph 0045, the scheduler 208 may communicate to the agent communication services 220, which may then relay the communication to the container agent 222).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Regarding Claim 9, Chu and Singh teach
The method of claim 1, wherein the given module is a first module, wherein the generated plurality of instances is a plurality of first instances, and wherein the operations further include: determining, by the data processing system, a number of parallel executions of a second module of the first application (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the second module, generating a plurality of second instances of the container image in accordance with the number of parallel executions determined for the second module, with each second instance including the first and second applications (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
for each second instance, configuring that second instance to execute the second module of the first application (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
The second component 228 has an FDL type and is required to run three component instances on the execution module 112]).

Chu did not specifically teach
and retrieving, from a local data store, an address of one of the second instances;
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance.

However, Singh teaches
and retrieving, from a local data store, an address of one of the second instances (Claim 1, receiving a task definition, the task definition indicating at least a location from which one or more software images can be obtained and information usable to determine an amount of resources to allocate to one or more software containers for the one or more software images); 
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance (Paragraph 0047, each container may be configured with a virtual network interface to allow the container to communicate through the virtual network to other containers and/or other resources of the computing resource service provide).



Regarding Claim 16, Chu teaches 
One or more machine-readable hardware storage devices for causing execution of instances of a container image on a plurality of host systems, wherein each container image includes a first application with a plurality of modules, and wherein the instances are configured to execute a given module in accordance with a determined number of parallel executions of that given module (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts), 
with the one or more machine- readable hardware storage devices storing instructions that are executable by a data processing system to perform operations including: 
determining, by the data processing system, the number of parallel executions of the given module of the first application (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the given module, generating a plurality of instances of the container image in accordance with the number of parallel executions determined, with each instance including the first and second applications (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120); 
for each instance, configuring that instance to execute the given module of the first application (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120);
causing each of the plurality of configured instances to execute on one or more of the host systems (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112); 
and for at least one of the plurality of configured instances, [causing, by the second application of that configured instance], communication between the data processing system and the one or more of the host systems executing that configured instance (Paragraph 0073, the resource manager 120 allocates three computational resource units on the first host 236, three computational resource units on the second host 238, and three computational resource units on the third host 240. The resource manager 120 then responds with a message 792 indicating that it was able to allocate the requested computational resources and the request 790 is therefore fulfilled).

Chu did not specifically teach
accessing the container image that includes the first application and a second application, wherein the second application causes a communication between the data processing system and a host system executing an instance of the container image.

However, Singh (US 20160162320) teaches
accessing the container image that includes the first application and a second application, wherein the second application causes a communication between the data processing system and a host system executing an instance of the container image (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual 

Regarding Claim 17, Chu and Singh teach
The one or more machine-readable hardware storage devices of claim 16, wherein the operations further include accessing a specification that specifies a number of parallel executions of a given module (Chu [Paragraph 0041, A component with an FDL type has a predefined, fixed target number of component instances that are required to execute on the execution module 112 for the data processing graph 224 to successfully run]).

Regarding Claim 18, Chu and Singh teach
The one or more machine-readable hardware storage devices of claim 16, wherein the container image is a first container image, and wherein the operations further include: accessing from a hardware storage device an instance of a second container image, wherein the second container image includes the first application and specifies an amount of parallelism for each module in the second application; and storing the second container image on an execution system (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts]).

Regarding Claim 19, Chu and Singh teach
The one or more machine-readable hardware storage devices of claim 18, wherein the operations further include: transmitting, from the instance of the second container image, a request to an interface included in the execution system to generate the plurality of instances of the container image in accordance with the number of parallel executions determined (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]).

Regarding Claim 20, Chu and Singh teach
The one or more machine-readable hardware storage devices of claim 16, wherein the operations further include: assigning each of the plurality of configured instances to one or more of the host systems (Chu [Paragraph 0046, A dynamic layout type (FDL or VDL) may assign an instance to execute on a different host from the host that stores data to be operated on by that instance, which may provide increased flexibility, but only by trading off reduced locality]).

Regarding Claim 21, Chu and Singh teach
A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 22, Chu and Singh teach
The one or more machine-readable hardware storage devices of claim 21, wherein the first application is a dataflow graph with a plurality of components (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]), 
further including: for each component, generating a plurality of instances of the container image in accordance with a number of parallel executions determined for that component (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
and dynamically running a dataflow graph on multiple nodes to obtain dynamic levels of parallelism by: for each component, dynamically assigning a generated instance to one or more nodes of the host systems; and causing each of the plurality of assigned instances to execute on the one or more nodes of the host systems (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 23, Chu and Singh teach
The one or more machine-readable hardware storage devices of claim 16, wherein the given module is a first module, wherein the generated plurality of instances is a plurality of first instances, and wherein the operations further include: determining, by the data processing system, a number of parallel executions of a second module of the first application (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the second module, generating a plurality of second instances of the container image in accordance with the number of parallel executions determined for the second module, with each second instance including the first and second applications (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
for each second instance, configuring that second instance to execute the second module of the first application (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
causing each of the plurality of configured, second instances to execute on one or more of the host systems (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112]).

Chu did not specifically teach
and retrieving, from a local data store, an address of one of the second instances;
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance.

However, Singh teaches
and retrieving, from a local data store, an address of one of the second instances (Claim 1, receiving a task definition, the task definition indicating at least a location from which one or more software images can be obtained and information usable to determine an amount of resources to allocate to one or more software containers for the one or more software images); 
and in accordance with the retrieved address, providing, from one of the first instances to the one of the second instances, output from the one of the first instance (Paragraph 0047, each container may be configured with a virtual network interface to allow the container to communicate through the virtual network to other containers and/or other resources of the computing resource service provide).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Regarding Claim 24, Chu and Singh teach
The method of claim 1, wherein the first application includes a data processing graph that includes vertices representing data processing components, with the vertices connected by directed links representing flows of data between the vertices (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]); 
wherein the given module is a first module specifying one or more of the data processing components; and wherein a second module of the plurality of modules specifies another one or more of the data processing components (Chu [Paragraph 0034, In such data processing graphs, the program portions are the components and they are interrelated according to their data flow links. In other examples, the program portions are sub-modules or other entities within a program that are separately granted computing resources for being executed]).

Regarding Claim 26, Chu teaches

determining, by the data processing system, the number of parallel executions of the given module of the first application (Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the given module, generating a plurality of instances of the container image in accordance with the number of parallel executions determined, with each instance including the first and second applications (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120); 
for each instance, configuring that instance of the container image to execute the given module of the plurality of modules of the first application (Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120);
The second component 228 has an FDL type and is required to run three component instances on the execution module 112); 
and for at least one of the plurality of configured instances, [causing, by the second application of that configured instance], communication between the data processing system and the one or more of the host systems executing that configured instance (Paragraph 0073, the resource manager 120 allocates three computational resource units on the first host 236, three computational resource units on the second host 238, and three computational resource units on the third host 240. The resource manager 120 then responds with a message 792 indicating that it was able to allocate the requested computational resources and the request 790 is therefore fulfilled).

Chu did not specifically teach
accessing the container image that includes the first application and a second application, wherein the second application causes a communication between the data processing system and a host system executing an instance of the container image.

However, Singh (US 20160162320) teaches
accessing the container image that includes the first application and a second application, wherein the second application causes a communication between the data processing system and a host system executing an instance of the container image (Paragraph 0021, Each software container instance may contain a container agent, which is an application configured to, when executed by one or more processors of a computer system, perform various tasks with software containers and the software container instances, including registering container instances, deregistering container instances, starting tasks, stopping tasks, providing task statuses, signaling task heartbeats, and reporting task events).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu’s teaching to Singh’s in order to manage and schedule the containers for the software images by obtaining software images from the location indicated by the task definition, where the software containers are launched within the set of virtual machine instances, and thus enables the on-demand data storage service to locate and retrieve the data quickly in response to the requests for the data (Singh [Abstract]).

Regarding Claim 27, Chu and Singh teach 
The data processing system of claim 26, wherein the operations further include accessing a specification that specifies a number of parallel executions of a given module (Chu [Paragraph 0041, A component with an FDL type has a predefined, fixed target number of component instances that are required to execute on the execution module 112 for the data processing graph 224 to successfully run]).

Regarding Claim 28, Chu and Singh teach
The data processing system of claim 26, wherein the container image is a first container image, and wherein the operations further include: accessing from a hardware storage device an instance of a second container image, wherein the second container image includes the first application and specifies an amount of parallelism for each module in the second application; and storing the second container The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120; Paragraph 0039, the execution module 112 includes computational resources which may be distributed across multiple hosts (e.g., computing clusters such as servers); Paragraph 0073, the resource requesting module 122 sends a request 790 to the resource manager 120 for three containers (i.e., one for each required instance of the component) from any of the hosts]).

Regarding Claim 29, Chu and Singh teach
The data processing system of claim 28, wherein the operations further include: transmitting, from the instance of the second container image, a request to an interface included in the execution system to generate the plurality of instances of the container image in accordance with the number of parallel executions determined (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]).

Regarding Claim 30, Chu and Singh teach
The data processing system of claim 26, wherein the operations further include: assigning each of the plurality of configured instances to one or more of the host systems (Chu [Paragraph 0046, A dynamic layout type (FDL or VDL) may assign an instance to execute on a different host from the host that stores data to be operated on by that instance, which may provide increased flexibility, but only by trading off reduced locality]).

Regarding Claim 31, Chu and Singh teach
The data processing system of claim 30, wherein assigning is dynamically performed by each configured instance being assigned at run-time and the assignments not being pre-determined (Chu [Paragraph 0048, A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 32, 
The data processing system of claim 31, wherein the first application is a dataflow graph with a plurality of components (Chu [Paragraph 0034, One example of a data processing program is a data processing graph that includes vertices (representing data processing components or datasets) connected by directed links (representing flows of work elements, i.e., data) between the vertices]), 
further including: for each component, generating a plurality of instances of the container image in accordance with a number of parallel executions determined for that component (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
and dynamically running a dataflow graph on multiple nodes to obtain dynamic levels of parallelism by: for each component, dynamically assigning a generated instance to one or more nodes of the host systems; and causing each of the plurality of assigned instances to execute on the one or more A component with a VDL type has a dynamically determined target number of component instances (which may be determined at runtime), where execution of at least one component instance on the execution module 112 is required for the data processing graph 224 to run]).

Regarding Claim 33, Chu and Singh teach
The data processing system of claim 26, wherein the given module is a first module, wherein the generated plurality of instances is a plurality of first instances, and wherein the operations further include: determining, by the data processing system, a number of parallel executions of a second module of the first application (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112 with no restriction as to where (i.e., on which hosts of the execution module 112) the component instances are run; Paragraph 0050, A potential advantage of the FDL type over the VDL type is the ability to fix the degree of parallelism (i.e., number of instances)); 
for the second module, generating a plurality of second instances of the container image in accordance with the number of parallel executions determined for the second module, with each second instance including the first and second applications (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
for each second instance, configuring that second instance to execute the second module of the first application (Chu [Paragraph 0041, The computer program may then execute using the computational resources in the granted container. In some examples, the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120]); 
causing each of the plurality of configured, second instances to execute on one or more of the host systems (Chu [Paragraph 0041, The second component 228 has an FDL type and is required to run three component instances on the execution module 112]).

Chu did not specifically teach
and causing establishment of a communication channel between one of the first instances and one of the second instances, wherein the one of the first instances outputs data and transmits that output data, over the communication channel to the one of the second instances.

However, Singh teaches
and causing establishment of a communication channel between one of the first instances and one of the second instances, wherein the one of the first instances outputs data and transmits that output data, over the communication channel to the one of the second instances (Paragraph 0047, each container may be configured with a virtual network interface to allow the container to communicate through the virtual network to other containers and/or other resources of the computing resource service provide).

.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20180165129) in view of Singh (US 20160162320), further in view of Gummaraju (US20150120928).

Regarding Claim 25, Chu and Singh teach
The method of claim 1.

Chu and Singh did not specifically teach 
wherein the plurality of configured instances is a plurality of configured first instances, wherein the one or more of the host systems are one or more first host systems, wherein the given module is a first module, the method further including: configuring one or more second instances to execute a second module of the plurality of modules; causing each of the one or more second instances to execute on one or more second ones of the host systems ("one or more second host systems"); and causing an output of the first module to be transmitted from the one or more first host systems to a second module executing on the one or more second host systems, with the output of the first module being input to the second module.

However, Gummaraju (US20150120928) teaches
wherein the plurality of configured instances is a plurality of configured first instances, wherein the one or more of the host systems are one or more first host systems, wherein the given module is a first module, the method further including: configuring one or more second instances to execute a second module of the plurality of modules; causing each of the one or more second instances to execute on one or more second ones of the host systems ("one or more second host systems") (Fig.1; Paragraph 0011, As illustrated, computing system 100 includes a plurality of host computers, identified as hosts 108-1, 108-2, 108-3, and 108-4, and referred to collectively as hosts 108. Each host 108 is configured to provide a virtualization layer that abstracts processor, memory, storage, and networking resources of a hardware platform 118 into multiple virtual machines (VMs) 112 that run concurrently on each of hosts 108); 
and causing an output of the first module to be transmitted from the one or more first host systems to a second module executing on the one or more second host systems, with the output of the first module being input to the second module (Paragraph 0050, where the first task may be a Map task, a container (e.g., executing as a compute VM) may generate intermediate output based on execution of the Map task and the container may store the intermediate output results in the mounted network filesystem associated with the first tenant. Subsequently, to execute a Reduce task, a second compute VM may be allocated and configured to receive intermediate map output from multiple node managers 130 executing on different hosts 108).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chu and Singh’s teaching in to Gummaraju’s in order to execute job with multiple tasks executed in parallel on a distributed computing application such as Hadoop or MapReduce-related frameworks, by utilizing a resource container model in a virtualized environment (Gummaraju [Summary]).

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 16-33 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional paragraphs to address the newly added claimed limitations.

Applicant argues “Nowhere does Chu, taken in any combination with Singh, describe or render obvious that in requesting "multiple containers of resources at one time" that Chu's system generates instances of a container image, let alone performing Applicant's claimed functionality of "generating a plurality of instances of the container image in accordance with the number of parallel executions determined, with each instance including the first and second applications ... configuring that instance .... "4 That is, Chu' s requesting of a container is distinct from generating an instance of a container and configuring that instance of the container image to execute the given module of the plurality of modules of the first application, as required by Applicant's claim. Simply put, requesting is distinct from configuring”.

Examiner respectfully disagrees.  Chu teaches “the computer program can request multiple containers of resources at one time (e.g., a number of containers for running concurrent instances of a portion of the program) from the resource manager 120. If sufficient resources are available for the resource manager 120 to grant all of the requested multiple containers to the computer program” (Chu [0041]).  One of ordinary skilled in the art can assume that if multiple containers are being granted to run concurrent instances of a portion of the program, then those containers had to be generated and configured before they are being granted for execution.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191   


/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191